Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1, 7 and 12.  Case in point, prior art Okajima (20140209846) teaches forming a three dimensional memory comprising forming a lower bit line contact (BLC) and a lower bit line (BL) in contact with the lower bit line contact; forming a plurality of lower memory cells above and in contact with the lower bit line, each of the lower memory cells comprising stacked a phase-change memory (PCM) element (RW; par. 16), a selector (SL), and a plurality of electrodes (LE/UE); forming a plurality of parallel word lines (WL) in a same plane above and in contact with the lower memory cells, each of the word lines being perpendicular to the lower bit line (see fig .8.  However, prior art fails to teach “…forming an upper bit line contact above and in contact with the upper bit line, wherein at least one of the lower bit line contact and the upper bit line contact is disposed inclusively between the lower and upper memory cells in a plan view.” as mentioned in claim 1; “…a plurality of parallel word lines in a same plane above and in contact with the lower memory cells, each of the word lines being perpendicular to the lower bit line… a top surface of each of the upper memory cells is flush with a top surface of the upper bit line contact…” as mentioned in claim 7; “… forming an upper bit line contact in contact with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALEB E HENRY/Primary Examiner, Art Unit 2894